                                          Case 4:15-cv-04456-PJH Document 130 Filed 04/12/19 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      KYLE L. CAMPANELLI,
                                                                                        Case No. 15-cv-04456-PJH
                                  8                    Plaintiff,

                                  9             v.                                      ORDER RE STIPULATION FOR
                                                                                        COURT APPROVAL OF
                                  10     IMAGE FIRST HEALTHCARE                         SETTLEMENT
                                         LAUNDRY SPECIALISTS, INC., et al.,
                                  11                                                    Re: Dkt. No. 129
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          The court is in receipt of the parties’ stipulated request for court approval of

                                  15   settlement of plaintiff’s individual claims, including claims brought under the Fair Labor

                                  16   Standards Act (the “FLSA”). Dkt. 129. That stipulation recognizes that the plaintiff’s

                                  17   FLSA claims may not be settled without supervision and approval of either the Secretary

                                  18   of Labor or a United States District Court. See Nen Thio v. Genji, LLC, 14 F.Supp.3d

                                  19   1324, 1333 (N.D. Cal. 2014). The parties further recognize that settlement approval

                                  20   requires this court to determine whether the proposed settlement is a fair and reasonable

                                  21   resolution of a bona fide dispute. Id.; Lynn’s Food Stores, Inc. v. United States, et al.,

                                  22   679 F.2d 1350, 1352-55 (11th Cir. 1982). Despite that recognition, the parties have

                                  23   provided no evidence—and hardly any substantive discussion—that would allow the

                                  24   court to make such a finding. Separately troubling is the fact that neither the parties’

                                  25   stipulation nor their proposed order indicates whether the collective action will be

                                  26   dismissed without prejudice as to the claims of putative collective action members.

                                  27          For those reasons, if the parties wish the court to consider approving their

                                  28   settlement, the parties must file a joint supplemental brief, not to exceed five pages, and
                                         Case 4:15-cv-04456-PJH Document 130 Filed 04/12/19 Page 2 of 2




                                  1    any supporting affidavits or evidence addressing the following issues:

                                  2          1.     Whether the collective action claims are being dismissed without prejudice;

                                  3          2.     If so, whether dismissal of those claims will prejudice the putative collective

                                  4                 action members under the standard set forth in Diaz v. Tr. Territory of Pac.

                                  5                 Islands, 876 F.2d 1401, 1408 (9th Cir. 1989). See also Luo v. Zynga Inc.,

                                  6                 No. 13-CV-00186 NC, 2014 WL 457742, at *3-4 (N.D. Cal. Jan. 31, 2014)

                                  7                 (applying Diaz to dismissal of putative FLSA collective claims); and

                                  8          3.     Whether plaintiff’s individual settlement is a fair and reasonable resolution

                                  9                 of a bona fide dispute. With respect to that issue, the parties shall address

                                  10                plaintiff’s wage or salary during the relevant period, the estimated number

                                  11                of overtime hours plaintiff allegedly worked, and the plaintiff’s best-case

                                  12                scenario total recovery.
Northern District of California
 United States District Court




                                  13         The parties’ supplemental papers shall be filed no later than April 26, 2019.

                                  14         IT IS SO ORDERED.

                                  15   Dated: April 12, 2019

                                  16
                                                                                   PHYLLIS J. HAMILTON
                                  17                                               United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
